United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  June 22, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 03-10906
                           Summary Calendar



MUQTASID A. QADIR

                                      Plaintiff-Appellant,


   v.

GARY L. JOHNSON, Sued in his individual and
official capacity, ET AL.,

                                     Defendants,

ROBERT EASON, Individual and official capacity; GARY L. COOK,
Individual and official capacity, also known as Cary Cook;
GREGORY OLIVER, Individual and official capacity, also know as
G. Oliver; RICHARD THOMAS, Individual and official capacity;
TERRI CANTRELL, Individual and official capacity; D.F. FONDREN,
Individual and official capacity; EMILY DOAN, Individual and
official capacity; GAYLN COFFMAN, Individual and official
capacity; DAVID SCOTT, also known as D. Scott; BONNIE YOUNG,
CAROLYN HAVENS, also known as NFN Havens; BOB PREWITT, also know
as R. Prewitt; TOMMY SOUTHARD, also known as T. Southard,

                                     Defendants-Appellees.

________________________________________________

MUQTASID A. QADIR,                   Plaintiff-Appellant,


   v.

GARY L. JOHNSON; ET AL.,

                                     Defendants,

R. EASON, Warden; C. COOK, Warden; FNU AVANTS, Captain,

                                     Defendants-Appellees.
                       --------------------
          Appeal from the United States District Court
                for the Northern District of Texas
              USDC Nos. 1:01-CV-167 c/w 1:01-CV-186
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Muqtasid A. Qadir, Texas prisoner #743563,

appeals the dismissal of his pro se, in forma pauperis (IFP) 42

U.S.C. § 1983 complaint.      In his complaint, he raised claims of

failure to     protect,   retaliation,   deliberate   indifference,   and

flawed disciplinary proceedings.

     We note as an initial matter that Qadir does not argue that

the district court erred in finding that his challenge to his

disciplinary proceedings was barred by Heck v. Humphrey, 512 U.S.
477 (1994).     Thus, we deem this issue to be abandoned.      Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Qadir’s claims that he was denied medical treatment and that

the defendants failed to protect him from other inmates fail

because he has not shown that the defendants acted with deliberate

indifference.     See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Qadir’s claims of retaliation fail to set forth a chronology of

events from which retaliation may plausibly be inferred. See Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2
     The district court’s dismissal as frivolous of Qadir’s 42

U.S.C. § 1983 complaint counts as one strike for the purposes of 28

U.S.C. § 1915(g).        Qadir is warned that if he accumulates three

strikes, he may not proceed IFP in any civil action or appeal while

he is incarcerated or detained in any facility unless he is in

imminent   danger   of    serious   physical   injury.   See   28   U.S.C.

§ 1915(g).

     AFFIRMED; STRIKE WARNING ISSUED.




                                     3